     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
11                                      FRESNO DIVISION
12
     ESBEYDE ESPINOZA TAMAYO,                        )   Case No.: 1:19-cv-00317-GSA
13
                                                     )
14                  Plaintiff,                       )   STIPULATION FOR EXTENSION OF
                                                     )   TIME FOR DEFENDANT TO RESPOND
15          vs.                                      )   TO PLAINTIFF’S OPENING BRIEF AND
                                                     )   PROPOSED ORDER
16
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18                  Defendant.                       )
                                                     )
19
                                                     )
20

21          Plaintiff and Defendant, through their respective attorneys, and subject to the approval of
22   the Court, hereby stipulate that Defendant shall have an extension of time of 54 days, up to and
23   including Friday, January 31, 2020, in which to file and serve his response to Plaintiff’s Opening
24   Brief. Plaintiff shall have 15 days, up to and including Tuesday, February 18, 2020, to file and
25   serve her optional reply.
26          Defense counsel needs an extension of time because the attorney responsible for briefing
27   needs additional time to complete review and analysis of the 700-page record, consider the issues
28   raised in Plaintiff’s brief, determine whether options exist for settlement, accommodate competing




     Stip. & Prop. Order for Ext., 1:19-cv-00317-GSA
 1   workload demands, draft the response, and go through the necessary in-house reviews. With
 2   regard to competing workload demands, in December, defense counsel has eight briefs due in
 3   District Courts, most of which courts have already extended once; she is bringing a sanctions case
 4   against a claimant’s representative; and in January 2020, so far, she has seven briefs due where
 5   plaintiffs have filed their briefs. In December, defense counsel is taking leave to assist her family
 6   settle her in-law’s estate and to attend two overdue medical appointments. Defense counsel has a
 7   long-planned holiday out-of-town with extended family over the Christmas and New Year break.
 8   Currently, the Office of the General Counsel has undergone an unforeseen reduction of several
 9   staff attorneys; Social Security is under a hiring freeze and management would have difficulty
10   reassigning this case to another attorney. This request is made in good faith with no intention to
11   delay unduly the proceedings. Counsel apologizes to the Court and Plaintiff for any inconvenience
12   this delay may cause.
13            This is Defendant’s first request for an extension to file a response to Plaintiff’s Opening
14   Brief.
15
                                             Respectfully submitted,
16

17   Dated: December 5, 2019                 McGREGOR W. SCOTT
                                             United States Attorney
18                                           DEBORAH LEE STACHEL
                                             Regional Chief Counsel, Region IX
19
                                             Office of General Counsel
20                                           Social Security Administration

21                                       By: /s/ S. Wyeth McAdam
22
                                            S. WYETH McADAM
                                            Special Assistant United States Attorney
23                                          Attorneys for Defendant
24                                            /s/ Laura Eve Krank
25
                                             LAURA EVE KRANK
                                             Law Offices of Lawrence D. Rohlfing
26                                           Attorneys for Plaintiff
                                             (*As authorized via e-mail on December 5, 2019)
27

28
     ///



     Stip. & Prop. Order for Ext., 1:19-cv-00317-GSA
 1

 2   IT IS SO ORDERED.

 3
        Dated:    December 5, 2019                            /s/ Gary S. Austin
 4                                                     UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Stip. & Prop. Order for Ext., 1:19-cv-00317-GSA
